Order, Supreme Court, New York County, entered January 31, 1980, granting plaintiffs motion for an injunction pendente lite, is unanimously reversed, on the law and the facts, and in the exercise of discretion, without costs, and plaintiff’s motion for a preliminary injunction is denied. Plaintiff has failed to show sufficient risk of irreparable harm that cannot be compensated for by money damages to justify a preliminary injunction. Furthermore, in the light of the numerous substantial disputes as to matters both of law and of fact, we cannot say that plaintiff has established a clear right to the relief requested. (See 7A Weinstein-Korn*813Miller, NY Civ Prac, par 6301.18.) Concur—Murphy, P. J., Kupferman, Markewich and Silverman, JJ.